 FILED UNDER SEAL




Exhibit 3
niceflower99
                                                                                                                                  How do you like our checkout?
                                      Checkout                                                                                                        Tell us what you think

                                                                                                                                        To add more items, go to cart

   Pay with                                                                                                         Subtotal (1 item)                           $13.99
                                                                                                                    Shipping                                       Free
   Credit or debit card
                          New card
                                                                                                                    Order total                                $13.99
          0000   0000   0000   0000




                                                                                                                                  Confirm and pay


                                                                                                                             Select a payment option


                                                                                                                                        See details
          Special financing available.
          Apply now. See terms




   Ship to

   Sterne Kessler
   401 Courthouse Sq
   Alexandria, VA 22314
   United States
   (202)xxxxx95
   Change




   Review item and shipping

   Seller: ]niceflower99 | Message to seller

                                       Mango Pods Brand New , One Pack with 4 pods ,New
                                       Sealed, US Seller
                                       $13.99

                                       Quantity     1


                                       Delivery
                                       Est. delivery: Wed, May 29
                                       Standard Shipping
                                       Free



   Gift cards, coupons, eBay Bucks



   Enter code:                                               Apply



   Donate to charity (optional) 
   The Arthritis Foundation
   Arthritis is the #1 cause of disability in America. Make a donation and help find a cure!



   Select amount




Copyright © 1995-2019 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies and AdChoice
freshsoles1234
                                                                                                                                  How do you like our checkout?
                                      Checkout                                                                                                        Tell us what you think

                                                                                                                                        To add more items, go to cart

   Pay with                                                                                                         Subtotal (1 item)                            $17.99
                                                                                                                    Shipping                                     $3.70
   Credit or debit card
                          New card
                                                                                                                    Order total                                $21.69
          0000   0000   0000   0000




                                                                                                                                  Confirm and pay


                                                                                                                             Select a payment option


                                                                                                                                        See details
          Special financing available.
          Apply now. See terms




   Ship to

   Sterne Kessler
   401 Courthouse Sq
   Alexandria, VA 22314
   United States
   (202)xxxxx95
   Change




   Review item and shipping

   Seller: ]freshsoles1234 | Message to seller

                                       Mint Pods Brand New , One Pack with 4 pods ,New
                                       Sealed, US Seller
                                       $17.99

                                       Quantity     1


                                       Delivery
                                       Est. delivery: Tue, May 28
                                       USPS First Class Package
                                       $3.70



   Gift cards, coupons, eBay Bucks



   Enter code:                                                Apply



   Donate to charity (optional) 
   The Arthritis Foundation
   Arthritis is the #1 cause of disability in America. Make a donation and help find a cure!



   Select amount




Copyright © 1995-2019 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies and AdChoice
maoloashop
                                                                                                                                  How do you like our checkout?
                                      Checkout                                                                                                        Tell us what you think

                                                                                                                                        To add more items, go to cart

   Pay with                                                                                                         Subtotal (1 item)                           $15.99
                                                                                                                    Shipping                                       Free
   Credit or debit card
                          New card
                                                                                                                    Order total                                $15.99
          0000   0000   0000   0000




                                                                                                                                  Confirm and pay


                                                                                                                             Select a payment option


                                                                                                                                        See details
          Special financing available.
          Apply now. See terms




   Ship to

   Sterne Kessler
   401 Courthouse Sq
   Alexandria, VA 22314
   United States
   (202)xxxxx95
   Change




   Review item and shipping

   Seller: ]maoloashop | Message to seller

                                       Pods Fruit 5% U.S. Seller
                                       $15.99

                                       Quantity     1


                                       Delivery
                                       Est. delivery: Tue, May 28
                                       USPS First Class Package
                                       Free




   Gift cards, coupons, eBay Bucks



   Enter code:                                                Apply



   Donate to charity (optional) 
   The Arthritis Foundation
   Arthritis is the #1 cause of disability in America. Make a donation and help find a cure!



   Select amount




Copyright © 1995-2019 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies and AdChoice
frano_9418
                                                                                                                                  How do you like our checkout?
                                      Checkout                                                                                                      Tell us what you think

                                                                                                                                      To add more items, go to cart

  Pay with                                                                                                        Subtotal (1 item)                           $29.99
                                                                                                                  Shipping                                       Free
  Credit or debit card
                          New card
                                                                                                                  Order total                                $29.99
          0000   0000   0000   0000




                                                                                                                                 Confirm and pay


                                                                                                                            Select a payment option


                                                                                                                                      See details
          Special financing available.
          Apply now. See terms




  Ship to

  Sterne Kessler
  401 Courthouse Sq
  Alexandria, VA 22314
  United States
  (202)xxxxx95
  Change




  Review item and shipping

  Seller: ]frano_9418 | Message to seller

                                       2019 New Basic Starter1 Kit1 Creme Brulee Cool Mint
                                       Fruit Medley 4 Pods #T-JLV3
                                       Color: Red
                                       $29.99

                                       Quantity     1


                                       Delivery
                                       Est. delivery: May 24 – 28
                                       USPS First Class Package
                                       Free




  Gift cards, coupons, eBay Bucks



   Enter code:                                                Apply



  Donate to charity (optional) 
  The Arthritis Foundation
  Arthritis is the #1 cause of disability in America. Make a donation and help find a cure!



  Select amount




Copyright © 1995-2019 eBay Inc. Alle Rechte vorbehalten. eBay-AGB, Datenschutzerklärung, Erklärung zur Verwendung von Cookies und AdChoice
greenfield2019
                                                                                                                                  How do you like our checkout?
                                      Checkout                                                                                                        Tell us what you think

                                                                                                                                        To add more items, go to cart

   Pay with                                                                                                         Subtotal (1 item)                           $37.99
                                                                                                                    Shipping                                       Free
   Credit or debit card
                          New card
                                                                                                                    Order total                                $37.99
          0000   0000   0000   0000




                                                                                                                                  Confirm and pay


                                                                                                                             Select a payment option


                                                                                                                                        See details
          Special financing available.
          Apply now. See terms




   Ship to

   Sterne Kessler
   401 Courthouse Sq
   Alexandria, VA 22314
   United States
   (202)xxxxx95
   Change




   Review item and shipping

   Seller: ]greenfield2019 | Message to seller

                                       JUUL00 and all accessory (Look at description,same as
                                       photo) US SHIP Gold
                                       $37.99

                                       Quantity     1


                                       Delivery
                                       Est. delivery: Tue, May 28
                                       Standard Shipping
                                       Free



   Gift cards, coupons, eBay Bucks



   Enter code:                                                Apply



   Donate to charity (optional) 
   The Arthritis Foundation
   Arthritis is the #1 cause of disability in America. Make a donation and help find a cure!



   Select amount




Copyright © 1995-2019 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies and AdChoice
trifecta**
                                                                                                                                  How do you like our checkout?
                                      Checkout                                                                                                        Tell us what you think

                                                                                                                                        To add more items, go to cart

   Pay with                                                                                                         Subtotal (1 item)                           $27.99
                                                                                                                    Shipping                                       Free
   Credit or debit card
                          New card
                                                                                                                    Order total                                $27.99
          0000   0000   0000   0000




                                                                                                                                  Confirm and pay


                                                                                                                             Select a payment option


                                                                                                                                        See details
          Special financing available.
          Apply now. See terms




   Ship to

   Sterne Kessler
   401 Courthouse Sq
   Alexandria, VA 22314
   United States
   (202)xxxxx95
   Change




   Review item and shipping

   Seller: ]trifecta** | Message to seller

                                       Brand New Basic S²tarter K²it Device Charger - US Seller

                                       $27.99

                                       Quantity     1


                                       Delivery
                                            FAST 'N FREE
                                       Guaranteed by Tue, May 28
                                       If paid within 6h 26m
                                       USPS First Class Package
                                       Free



   Gift cards, coupons, eBay Bucks



   Enter code:                                               Apply



   Donate to charity (optional) 
   The Arthritis Foundation
   Arthritis is the #1 cause of disability in America. Make a donation and help find a cure!



   Select amount




Copyright © 1995-2019 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies and AdChoice
agja-5684
                                                                                                                                  How do you like our checkout?
                                      Checkout                                                                                                        Tell us what you think

                                                                                                                                   To add more items, go to cart

   Pay with                                                                                                         Subtotal (1 item)                          $28.00
                                                                                                                    Shipping                                       Free
   Credit or debit card
                          New card
                                                                                                                    Order total                               $28.00
          0000   0000   0000   0000




                                                                                                                                  Confirm and pay


                                                                                                                             Select a payment option


                                                                                                                                        See details
          Special financing available.
          Apply now. See terms




   Ship to

   Sterne Kessler
   401 Courthouse Sq
   Alexandria, VA 22314
   United States
   (202)xxxxx95
   Change




   Review item and shipping

   Seller: ]agja-5684 | Message to seller

                                       100% New B1asic S1tarter1 Kit1 Creme Brulee Cool Mint Fruit
                                       Medley 4 Pods

                                       $28.00

                                       Quantity     1


                                       Delivery
                                       Est. delivery: Fri, May 31
                                       USPS Parcel Select Ground
                                       Free



   Gift cards, coupons, eBay Bucks



   Enter code:                                               Apply



   Donate to charity (optional) 
   The Arthritis Foundation
   Arthritis is the #1 cause of disability in America. Make a donation and help find a cure!



   Select amount




Copyright © 1995-2019 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies and AdChoice
mikewajowski
                                                                                                                                  How do you like our checkout?
                                      Checkout                                                                                                        Tell us what you think

                                                                                                                                   To add more items, go to cart

   Pay with                                                                                                         Subtotal (1 item)                          $48.99
                                                                                                                    Shipping                                       Free
   Credit or debit card
                          New card
                                                                                                                    Order total                               $48.99
          0000   0000   0000   0000




                                                                                                                                  Confirm and pay


                                                                                                                             Select a payment option


                                                                                                                                        See details
          Special financing available.
          Apply now. See terms




   Ship to

   Sterne Kessler
   401 Courthouse Sq
   Alexandria, VA 22314
   United States
   (202)xxxxx95
   Change




   Review item and shipping

   Seller: ]mikewajowski | Message to seller

                                       Consumer Electronic Starter Kit - 5.0%

                                       $48.99
                                       Quantity 1

                                       Delivery
                                       Est. delivery: May 30 – Jun 7
                                       USPS Parcel Select Ground
                                       Free




   Gift cards, coupons, eBay Bucks



   Enter code:                                                Apply



   Donate to charity (optional) 
   The Arthritis Foundation
   Arthritis is the #1 cause of disability in America. Make a donation and help find a cure!



   Select amount




Copyright © 1995-2019 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies and AdChoice
ascoglb
                                                                                                                                    How do you like our checkout?
                                      Checkout                                                                                                        Tell us what you think

                                                                                                                                      To add more items, go to cart

   Pay with                                                                                                         Subtotal (1 item)                           $18.95
                                                                                                                    Shipping                                       Free
   Credit or debit card
                          New card
                                                                                                                    Order total                                $18.95
          0000   0000   0000   0000




                                                                                                                                    Confirm and pay

                                                                                                                              Select a payment option


                                                                                                                                        See details
          Special financing available.
          Apply now. See terms




   Ship to

   Sterne Kessler
   401 Courthouse Sq
   Alexandria, VA 22314
   United States
   (202)xxxxx95
   Change




   Review item and shipping

   Seller: ]ascoglb | Message to seller

                                       Brand New Pods multiple flavor Mango/CoolMint/KIT USA TOP
                                       flover: cool mint

                                       $18.95

                                       Quantity      1


                                       Delivery
                                       Est. delivery: Wed, Jun 5
                                       USPS First Class Package
                                       Free



   Gift cards, coupons, eBay Bucks



   Enter code:                                               Apply



   Donate to charity (optional) 
   Paralyzed Veterans of America
   This Memorial Day help a disabled veteran in need. Donate to Paralyzed Veterans of America



   Select amount




Copyright © 1995-2019 eBay Inc. Todos los derechos reservados. Accesibilidad, Condiciones de uso, Aviso de privacidad, cookies y AdChoice
hasinakabani786
                                                                                                                                    How do you like our checkout?
                                   Checkout                                                                                                             Tell us what you think

                                                                                                                                     To add more items, go to cart

Pay with                                                                                                              Subtotal (1 item)                           $29.99
                                                                                                                      Shipping                                     $5.38
Credit or debit card
                       New card
                                                                                                                      Order total                               $35.37
       0000   0000   0000   0000




                                                                                                                                    Confirm and pay

                                                                                                                               Select a payment option


                                                                                                                                          See details
       Special financing available.
       Apply now. See terms




Ship to

Sterne Kessler
401 Courthouse Sq
Alexandria, VA 22314
United States
(202)xxxxx95
Change




Review item and shipping

Seller: ]hasinakaban... | Message to seller

                                    2019 New Brand Starter1 Kit with 4 Pods1 and Charger - Free Ship -
                                    TVQ01-Q
                                    Color: Gold

                                    $29.99

                                    Quantity      1


                                    Delivery
                                    Est. delivery: Wed, Jun 5
                                    USPS First Class Package
                                    $5.38



Gift cards, coupons, eBay Bucks



Enter code:                                               Apply



Donate to charity (optional) 
Paralyzed Veterans of America
This Memorial Day help a disabled veteran in need. Donate to Paralyzed Veterans of America



Select amount




              1995-2019 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies and AdChoice
jemil-3202
                                                                                                                                  How do you like our checkout?
                                      Checkout                                                                                                        Tell us what you think

                                                                                                                                   To add more items, go to cart

   Pay with                                                                                                         Subtotal (1 item)                           $29.99
                                                                                                                    Shipping                                       Free
   Credit or debit card
                          New card
                                                                                                                    Order total                                $29.99
          0000   0000   0000   0000




                                                                                                                                  Confirm and pay

                                                                                                                             Select a payment option


                                                                                                                                        See details
          Special financing available.
          Apply now. See terms




   Ship to

   Sterne Kessler
   401 Courthouse Sq
   Alexandria, VA 22314
   United States
   (202)xxxxx95
   Change




   Review item and shipping

   Seller: ]jemil-3202 | Message to seller

                                       New Basic Starter1 Kit1 Creme Brulee Cool Mint Fruit Medley 4
                                       Pods Flavors
                                       Color: Blue

                                       $29.99

                                       Quantity      1


                                       Delivery
                                           FAST 'N FREE
                                       Guaranteed by Mon, Jun 3
                                       USPS First Class Package
                                       Free



   Gift cards, coupons, eBay Bucks



   Enter code:                                               Apply



   Donate to charity (optional) 
   Paralyzed Veterans of America
   This Memorial Day help a disabled veteran in need. Donate to Paralyzed Veterans of America



   Select amount




Copyright © 1995-2019 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies and AdChoice
authenticjproducts
                                                                                                                                  How do you like our checkout?
                                      Checkout                                                                                                        Tell us what you think

                                                                                                                                   To add more items, go to cart

   Pay with                                                                                                         Subtotal (1 item)                            $17.99
                                                                                                                    Shipping                                       Free
   Credit or debit card
                          New card
                                                                                                                    Order total                                 $17.99
          0000   0000   0000   0000




                                                                                                                                  Confirm and pay

                                                                                                                             Select a payment option


                                                                                                                                        See details
          Special financing available.
          Apply now. See terms




   Ship to

   Sterne Kessler
   401 Courthouse Sq
   Alexandria, VA 22314
   United States
   (202)xxxxx95
   Change




   Review item and shipping

   Seller: ]authenticjp... | Message to seller

                                       BRAND NEW Mango Pods 5% Unopened CLONES 1 packs of 4
                                       pods Fast Shipping FROM USA
                                       $17.99

                                       Quantity    1


                                       Delivery
                                           FAST 'N FREE
                                       Guaranteed by Mon, Jun 3
                                       USPS First Class Package
                                       Free



   Gift cards, coupons, eBay Bucks



   Enter code:                                             Apply



   Donate to charity (optional) 
   Paralyzed Veterans of America
   This Memorial Day help a disabled veteran in need. Donate to Paralyzed Veterans of America



   Select amount




Copyright © 1995-2019 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies and AdChoice
siq360fl
                                                                                                          How do you like our checkout?
                                   Checkout                                                                                   Tell us what you think

                                                                                                                To add more items, go to cart

Pay with                                                                                    Subtotal (1 item)                           $13.95
                                                                                            Shipping                                       Free
Credit or debit card
                       New card
                                                                                            Order total                                $13.95
       0000   0000   0000   0000




                                                                                                          Confirm and pay


                                                                                                     Select a payment option


                                                                                                                See details
       Special financing available.
       Apply now. See terms




Ship to

Sterne Kessler
401 Courthouse Sq
Alexandria, VA 22314
United States
(202)xxxxx95
Change




Review item and shipping

Seller: ]siq360fl | Message to seller

                                    Brand New Pods multiple flavor
                                    Mango/CoolMint/Cucumber/Fruit/Classic KIT USA
                                    TOP
                                    FLA: Cool cucumber
                                    $13.95

                                    Quantity     1


                                    Delivery
                                    Est. delivery: May 24 – 28
                                    USPS First Class Package
                                    Free




Gift cards, coupons, eBay Bucks



Enter code:                                                Apply



Donate to charity (optional) 
The Arthritis Foundation
Arthritis is the #1 cause of disability in America. Make a donation and help find a cure!



Select amount
alexdim12
01213456                                                                                    789 ÿÿ9
                             &-7<I'J.                                                                                                   'UÿC'ÿ)'Jÿ?+I7ÿ'J*ÿ<-7<I'J.ÿ
                                                                                                                                                    7??ÿJAÿU-9.ÿ)'Jÿ.-+;I
                                                                                                                                           'ÿ9CCÿG'*7ÿ+.7GAEÿ,'ÿ.'ÿ<9*.
           KLMÿOPQR                                                                                                        SJD.'.9?ÿ_1ÿ+.7G`                  ^=n3
                                                                                                                           S-+((+;,                             *77
           &*7C+.ÿ'*ÿC7D+.ÿ<9*C
                                                                                                                           yfbyÿQXQLx               pqrstu
                                                                                                                                     XePydÿLefÿWLM
                                                                                                                                   S7?7<.ÿ9ÿ(9)G7;.ÿ'(.+';
                  S(7<+9?ÿT+;9;<+;,ÿ9B9+?9D?7=                                                                                            S77ÿC7.9+?A
                  >((?)ÿ;'U=S77ÿ.7*GA

           VRPWÿQX
           S.7*;7ÿY7AA?7*
           Z61ÿ&'J*.-'JA7ÿS[
           >?7\9;C*+9Eÿ]>ÿ55^1Z
           F;+.7CÿS.9.7A
           _565`\\\\\23
           &-9;,7

           abcPbOÿPQbdÿLefÿgRPWWPeh
           S7??7*iÿÿ9?7\C+G15ÿkl7AA9,7ÿ.'ÿA7??7*
                                 536G9-ÿ8J+?.4+;ÿ89..7*)ÿm7B+<7ÿU+.-ÿZ(<Aÿ6=nG?ÿoJ+<7ÿH'CA
                                 &'?'J*iÿ@'A7
                                 pqrstu
                                 vJ9;.+.)ÿ1
                                 wbxPcbyM
                                 zA.=ÿC7?+B7*)iÿoJ?ÿ53ÿ{ÿ>J,ÿn
                                 FHSÿ|*'J;C
                                 }ybb

           ~PQÿLyfgÿXWXegÿbLMÿg

                                                               WWxM

           wXeLQbÿQXÿRLyPQMÿXWQPXeLx
           8'9*Cÿ'Tÿ*JA.77Aÿ'Tÿ.-7ÿ|?+C7ÿ'J;C9.+';
           |+B7ÿ1ÿ.'ÿ|:mzÿ9;Cÿ-7?(ÿ(*'B+C7ÿU9*GEÿ;J.*+.+'JAÿG79?Aÿ.'ÿ(7'(?7ÿ+;ÿ;77C=

           S7?7<.ÿ9G'J;.



       &'()*+,-.ÿ0ÿ122345612ÿ789)ÿ:;<=ÿ>??ÿ@+,-.Aÿ@7A7*B7C=ÿ><<7AA+D+?+.)EÿFA7*ÿ>,*77G7;.EÿH*+B9<)Eÿ&''I+7Aÿ9;Cÿ>C&-'+<7




8119 1 9!"9#55543$5%35453                                                                                                                      515
tconley243
01213456                                                                                    789 ÿÿ9
                             '.8=J(K/                                                                                                   t(VÿD(ÿ*(Kÿ@,J8ÿ(K+ÿ=.8=J(K/ÿ
                                                                                                                                                    8@@ÿKBÿV.:/ÿ*(Kÿ/.,<J
                                                                                                                                           (ÿ:DDÿH(+8ÿ,/8HBFÿ-(ÿ/(ÿ=:+/
           LMNÿPQRS                                                                                                        TKE/(/:@ÿ̀2ÿ,/8Ha                   2>33
                                                                                                                           T.,)),<-                             s+88
           '+8D,/ÿ(+ÿD8E,/ÿ=:+D
                                                                                                                           ~gc~ÿRYRM}               vwxyzz
                                                                                                                                     YfQ~eÿMfgÿXMN
                                                                                                                                   T8@8=/ÿ:ÿ):*H8</ÿ()/,(<
                  T)8=,:@ÿU,<:<=,<-ÿ:C:,@:E@8>                                                                                            T88ÿD8/:,@B
                  ?))@*ÿ<(V>T88ÿ/8+HB

           WSQXÿRY
           T/8+<8ÿZ8BB@8+
           [72ÿ'(K+/.(KB8ÿT\
           ?@8]:<D+,:Fÿ^?ÿ66_2[
           G<,/8DÿT/:/8B
           6̀76a]]]]]34
           '.:<-8

           bcdQcPÿQRceÿMfgÿhSQXXQfi
           T8@@8+jÿÿ/=(<@8*6[_ÿlm8BB:-8ÿ/(ÿB8@@8+
                                 m:<-(ÿI(DBÿ9+:<Dÿn8Vÿo<8ÿ):=JÿV,/.ÿ[ÿI(DBFÿTp?qprÿGTÿTpqqpA
                                 sAppÿTt;II;nuÿ):=J
                                 vwxyzz
                                 {K:</,/* 
                                 |c}Qdc~N
                                     Wÿÿb
                                   M~MfRccgÿNÿYfÿfÿw
                                 GTITÿs,+B/ÿ'@:BBÿI:=J:-8
                                 ~cc

             QRÿM~ghÿYXYfhÿcMNÿh

                                                            XX}N

           |YfMRcÿRYÿSM~QRNÿYXRQYfM}
           9(:+Dÿ(Uÿ+KB/88Bÿ(Uÿ/.8ÿu@,D8ÿs(K<D:/,(<
           u,C8ÿ2ÿ/(ÿuq;rpÿ:<Dÿ.8@)ÿ)+(C,D8ÿV:+HFÿ<K/+,/,(KBÿH8:@Bÿ/(ÿ)8()@8ÿ,<ÿ<88D>

           T8@8=/ÿ:H(K</



       '()*+,-./ÿ1ÿ233456723ÿ89:*ÿ;<=>ÿ?@@ÿA,-./BÿA8B8+C8D>ÿ?==8BB,E,@,/*FÿGB8+ÿ?-+88H8</FÿI+,C:=*Fÿ'((J,8Bÿ:<Dÿ?D'.(,=8



8119 1 9!"9#55543$%&56453                                                                                                                      515
conro_17
01213456                                                                                    789 ÿÿ9
                              &-7<I'J.                                                                                                  'VÿC'ÿ)'Jÿ?+I7ÿ'J*ÿ<-7<I'J.ÿ
                                                                                                                                                    7??ÿJAÿV-9.ÿ)'Jÿ.-+;I
                                                                                                                                           'ÿ9CCÿG'*7ÿ+.7GAEÿ,'ÿ.'ÿ<9*.
           KLMÿOPQR                                                                                                        WJD.'.9?ÿa1ÿ+.7Gb                123=66
                                                                                                                           W-+((+;,                             ~*77
           &*7C+.ÿ'*ÿC7D+.ÿ<9*C
                                                                                                                           zhdzÿQZQLy              qrstuvv
                                                                                                                                     ZgPzfÿLghÿYLM
                                                                                                                                   W7?7<.ÿ9ÿ(9)G7;.ÿ'(.+';
                  S'ÿ:;.7*7A.ÿ+Tÿ(9+Cÿ+;ÿTJ??ÿ+;ÿUÿG';.-A=                                                                                W77ÿC7.9+?A
                  >((?)ÿ;'V=W77ÿ.7*GA

           XRPYÿQZ
           W.7*;7ÿ[7AA?7*
           \61ÿ&'J*.-'JA7ÿW]
           >?7^9;C*+9Eÿ_>ÿ55`1\
           F;+.7CÿW.9.7A
           a565b^^^^^23
           &-9;,7

           cdePdOÿPQdfÿLghÿiRPYYPgj
           W7??7*kÿÿ<';*'m1nÿop7AA9,7ÿ.'ÿA7??7*
                                  p9;,'ÿH'CAÿ8*9;CÿS7Vÿ1`ÿ(9<Iÿ?'.ÿV+.-ÿ\ÿH'CAÿ79<-
                                  qrstuvv
                                  wJ9;.+.)ÿ1
                                  xdyPedzM
                                  {A.=ÿC7?+B7*)kÿ|7CEÿ}J;ÿ15
                                  FWHWÿ~+*A.ÿ&?9AAÿH9<I9,7
                                  zdd

           PQÿLzhiÿZYZgiÿd LMÿi

                                                             YYyM

           xZgLQdÿQZÿRLzPQMÿZYQPZgLy
           8'9*Cÿ'Tÿ*JA.77Aÿ'Tÿ.-7ÿ?+C7ÿ~'J;C9.+';
           +B7ÿ1ÿ.'ÿ:{ÿ9;Cÿ-7?(ÿ(*'B+C7ÿV9*GEÿ;J.*+.+'JAÿG79?Aÿ.'ÿ(7'(?7ÿ+;ÿ;77C=

           W7?7<.ÿ9G'J;.



       &'()*+,-.ÿ0ÿ122345612ÿ789)ÿ:;<=ÿ>??ÿ@+,-.Aÿ@7A7*B7C=ÿ><<7AA+D+?+.)EÿFA7*ÿ>,*77G7;.EÿH*+B9<)Eÿ&''I+7Aÿ9;Cÿ>C&-'+<7




8119 1 9!"9#55543$%3%2453                                                                                                                      515
andreaallen222
01213456                                                                                    789 ÿÿ9
                             %,6;H&I-                                                                                                   &TÿB&ÿ(&Iÿ>*H6ÿ&I)ÿ;,6;H&I-ÿ
                                                                                                                                                    6>>ÿI@ÿT,8-ÿ(&Iÿ-,*:H
                                                                                                                                           &ÿ8BBÿF&)6ÿ*-6F@Dÿ+&ÿ-&ÿ;8)-
           JKLÿNOPQ                                                                                                        RIC-&-8>ÿ^0ÿ*-6F_                  5<55
                                                                                                                           R,*''*:+                            ]<Y
           %)6B*-ÿ&)ÿB6C*-ÿ;8)B
                                                                                                                           weawÿPWPKv               pqzs{|
                                                                                                                                     Wd~OwcÿKdeÿVKL
                                                                                                                                   R6>6;-ÿ8ÿ'8(F6:-ÿ&'-*&:
                  R'6;*8>ÿS*:8:;*:+ÿ8A8*>8C>6<                                                                                            R66ÿB6-8*>@
                  =''>(ÿ:&T<R66ÿ-6)F@

           UQOVÿPW
           R-6):6ÿX6@@>6)
           Y50ÿ%&I)-,&I@6ÿRZ
           =>6[8:B)*8Dÿ\=ÿ44]0Y
           E:*-6BÿR-8-6@
           ^454_[[[[[12
           %,8:+6

           `abOaNÿOPacÿKdeÿfQOVVOdg
           R6>>6)hÿÿ8:B)688>>6:444ÿjk6@@8+6ÿ-&ÿ@6>>6)
                                 l*F*-6BÿmB*-*&:ÿnII>oÿ'I)'>6
                                 pqrsrr
                                 tI8:-*-(ÿ0
                                 uavObawL
                                 m@-<ÿB6>*A6)(hÿx6BDÿnI:ÿ01
                                 ERGRÿy*)@-ÿ%>8@@ÿG8;H8+6
                                 pzs{|

           }O~PÿKwefÿWVWdfÿaKLÿf

                                                            VVvL

           uWdKPaÿPWÿQKwOPLÿWVPOWdKv
           7&8)Bÿ&Sÿ)I@-66@ÿ&Sÿ-,6ÿ>*B6ÿy&I:B8-*&:
           *A6ÿ0ÿ-&ÿl9mÿ8:Bÿ,6>'ÿ')&A*B6ÿT8)FDÿ:I-)*-*&I@ÿF68>@ÿ-&ÿ'6&'>6ÿ*:ÿ:66B<

           R6>6;-ÿ8F&I:-



       %&'()*+,-ÿ/ÿ011234501ÿ678(ÿ9:;<ÿ=>>ÿ?*+,-@ÿ?6@6)A6B<ÿ=;;6@@*C*>*-(DÿE@6)ÿ=+)66F6:-DÿG)*A8;(Dÿ%&&H*6@ÿ8:Bÿ=B%,&*;6




8119 1 9!"9#55543$236$453                                                                                                                      515
jasonscompany
012313425                                                                                    6789 ÿÿ8
                                         &-7<I'J.                                                                                       '^ÿC'ÿ)'Jÿ?+I7ÿ'J*ÿ<-7<I'J.
                                                                                                                                                    7??ÿJAÿ^-9.ÿ)'Jÿ.-+;I
                                                                                                                                           'ÿ9CCÿG'*7ÿ+.7GAEÿ,'ÿ.'ÿ<9*.
            KLMÿOPQR                                                                                                       \JD.'.9?ÿh1ÿ+.7Gi                  53=66
                                                                                                                           \-+((+;,                             *77
            &*7C+.ÿ'*ÿC7D+.ÿ<9*C
                              TUVÿXYZ[
                   SSSS SSSS SSSS SSSS
                                                                                                                           okÿQaQL              z{|}~~
                                                                                                                                     anPmÿLnoÿ̀LM
                                                                                                                                   \7?7<.ÿ9ÿ(9)G7;.ÿ'(.+';
                   \(7<+9?ÿ]+;9;<+;,ÿ9B9+?9D?7=                                                                                           \77ÿC7.9+?A
                   >((?)ÿ;'^=\77ÿ.7*GA

            _RP̀ÿQa
            \.7*;7ÿb7AA?7*
            c61ÿ&'J*.-'JA7ÿ\d
            >?7e9;C*+9Eÿf>ÿ55g1c
            F;+.7Cÿ\.9.7A
            h565ieeeee23
            &-9;,7

            jklPkOÿPQkmÿLnoÿpRP̀`Pnq
            \7??7*rÿÿt9A';A<'G(9;)ÿuv7AA9,7ÿ.'ÿA7??7*
                                          wJ?ÿx7B+<7ÿy+.-ÿ&-9*,7*ÿFA7C
                                          z{|}~~
                                          J9;.+.)ÿ1
                                          kPlkM
                                          A.=ÿC7?+B7*)rÿy7CEÿwJ;ÿ12
                                          F\H\ÿ+*A.ÿ&?9AAÿH9<I9,7
                                           kk

            PQÿLopÿa`anpÿkLMÿp

                                                                ``M

            anLQkÿQaÿRLPQMÿa`QPanL
            'G7Aÿ'*ÿJ*ÿ*''(AEÿ:;<=
            \J(('*.ÿ.-7ÿDJ+?C+;,ÿ']ÿA(7<+9??)ÿ9C9(.7Cÿ<JA.'Gÿ-'G7Aÿ]'*ÿA7B7*7?)ÿ+;tJ*7Cÿ('A.4211ÿf7.A

            \7?7<.ÿ9G'J;.



       &'()*+,-.ÿ0ÿ122345612ÿ789)ÿ:;<=ÿ>??ÿ@+,-.Aÿ@7A7*B7C=ÿ><<7AA+D+?+.)EÿFA7*ÿ>,*77G7;.EÿH*+B9<)Eÿ&''I+7Aÿ9;Cÿ>C&-'+<7




7 1189198 !8"222#$$%%3$423                                                                                                                       212
krisplac-17
012314526                                                    789 ÿÿ9

                        &'()*+,-                                                +DÿQ+ÿC+,ÿ:8*(ÿ+,Eÿ)'()*+,-
                                                                                           (::ÿ,GÿD'9-ÿC+,ÿ-'8=*
                                                                                +ÿ9QQÿF+E(ÿ8-(FGRÿ>+ÿ-+ÿ)9E-
      ./0ÿ2345                                                              6,@-+-9:ÿWNÿ8-(FX      LMAMM
                                                                            6'8778=>                 lE((
                                                                            v`\vÿ4J4/u        opqrqq
                                                                                   J_~3v^ÿ/_`ÿI/0
                                                                               6(:()-ÿ9ÿ79CF(=-ÿ+7-8+=
             67()89:ÿ<8=9=)8=>ÿ9?98:9@:(A
             B77:Cÿ=+DA6((ÿ-(EFG                                                      6((ÿQ(-98:G

      H53Iÿ4J
      6-(E=(ÿK(GG:(E
      LMNÿ&+,E-'+,G(ÿ6O
      B:(P9=QE89RÿSBÿTTUNL
      V=8-(Qÿ6-9-(G
      WTMTXPPPPPYZ
      &'9=>(

      [\]3\2ÿ34\^ÿ/_`ÿa53II3_b
      6(::(Ecÿÿ*E8G7:9)eNfÿgh(GG9>(ÿ-+ÿG(::(E
                           iE9=Qÿj(Dÿ6-9E-(EÿK8-ÿi:9)*ÿk(?8)(ÿB=Q
                           &'9E>(Eÿlmnnÿ6'8778=>
                           opqrqq
                           s,9=-8-C |
                           t\u3]\v0
                           nG-AÿQ(:8?(ECcÿw,=ÿTTÿxÿw,:ÿN
                           V6y6ÿy9E)(:ÿ6(:()-ÿzE+,=Q
                           {v\\

      }3~4ÿ/v`aÿJIJ_aÿ\/0ÿa

                                                     IIu0
8119 1 9!"9#2223$$0%50524                                                         214
012314526                                                             789 ÿÿ9
      JKLMNOÿNKÿQRMSTNUÿVKWNTKLMXYa
      Z9B7ÿ.-7ÿ&-+?C*7;ÿ[7C7*9.+';Eÿ:;<=
      \7A.+;,ÿ]^&ÿFZÿ_'*ÿ<-9*+.)ÿZ9B7ÿ.-7ÿ&-+?C*7;ÿ[7C7*9.+';Eÿ:;<=

      Z7?7<.ÿ9G'`;.



   &'()*+,-.ÿ0ÿ122345612ÿ789)ÿ:;<=ÿ>??ÿ@+,-.Aÿ@7A7*B7C=ÿ><<7AA+D+?+.)EÿFA7*ÿ>,*77G7;.EÿH*+B9<)Eÿ&''I+7Aÿ9;Cÿ>C&-'+<7




8119 1 9!"9#2223$$0%50524                                                                414
rayallday80
012314526                                                                                    789 ÿÿ9
                                         &-7<I'J.                                                                                       '^ÿC'ÿ)'Jÿ?+I7ÿ'J*ÿ<-7<I'J.
                                                                                                                                                    7??ÿJAÿ^-9.ÿ)'Jÿ.-+;I
                                                                                                                                           'ÿ9CCÿG'*7ÿ+.7GAEÿ,'ÿ.'ÿ<9*.
            KLMÿOPQR                                                                                                       \JD.'.9?ÿh1ÿ+.7Gi                  c3=66
                                                                                                                           \-+((+;,                           16=66
            &*7C+.ÿ'*ÿC7D+.ÿ<9*C
                              TUVÿXYZ[
                   SSSS SSSS SSSS SSSS
                                                                                                                           okÿQaQL              z||}~~
                                                                                                                                     anPmÿLnoÿ̀LM
                                                                                                                                   \7?7<.ÿ9ÿ(9)G7;.ÿ'(.+';
                   \(7<+9?ÿ]+;9;<+;,ÿ9B9+?9D?7=                                                                                           \77ÿC7.9+?A
                   >((?)ÿ;'^=\77ÿ.7*GA

            _RP̀ÿQa
            \.7*;7ÿb7AA?7*
            c61ÿ&'J*.-'JA7ÿ\d
            >?7e9;C*+9Eÿf>ÿ55g1c
            F;+.7Cÿ\.9.7A
            h565ieeeee23
            &-9;,7

            jklPkOÿPQkmÿLnoÿpRP̀`Pnq
            \7??7*rÿÿ*9)9??C9)t6ÿuv7AA9,7ÿ.'ÿA7??7*
                                          8*9;Cÿw7^ÿ\.9*.7*ÿb+.ÿ8?9<Iÿx7B+<7ÿ>;Cÿ&-9*,7*ÿ8J)ÿw'^ÿy;C+;,
                                          \'';
                                          z{|}~~
                                          J9;.+.)ÿ1
                                          kPlkM
                                          yA.=ÿC7?+B7*)rÿJ;ÿ51ÿÿ5t
                                          F\H\ÿv7C+9ÿv9+?
                                          z~}~~

            PQÿLopÿa`anpÿkLMÿp

                                                                 ``M

            anLQkÿQaÿRLPQMÿa`QPanL
            \9B7ÿ.-7ÿ&-+?C*7;ÿ7C7*9.+';Eÿ:;<=
            7A.+;,ÿ&ÿF\ÿ]'*ÿ<-9*+.)ÿ\9B7ÿ.-7ÿ&-+?C*7;ÿ7C7*9.+';Eÿ:;<=

            \7?7<.ÿ9G'J;.



       &'()*+,-.ÿ0ÿ122345612ÿ789)ÿ:;<=ÿ>??ÿ@+,-.Aÿ@7A7*B7C=ÿ><<7AA+D+?+.)EÿFA7*ÿ>,*77G7;.EÿH*+B9<)Eÿ&''I+7Aÿ9;Cÿ>C&-'+<7




8119 1 9!"9#2223$$3%$$524                                                                                                                      212
curtgagnon
012314526                                                                                    789 ÿÿ9
                              &-7<I'J.                                                                                                  'UÿC'ÿ)'Jÿ?+I7ÿ'J*ÿ<-7<I'J.
                                                                                                                                                    7??ÿJAÿU-9.ÿ)'Jÿ.-+;I
                                                                                                                                           'ÿ9CCÿG'*7ÿ+.7GAEÿ,'ÿ.'ÿ<9*.
            KLMÿOPQR                                                                                                       SJD.'.9?ÿ_1ÿ+.7G`                  ^3=66
                                                                                                                           S-+((+;,                             *77
                                                                                                                           xfbxÿQXQLw              pqrstt
                                                                                                                                     XePxdÿLefÿWLM
                                                                                                                                   S7?7<.ÿ9ÿ(9)G7;.ÿ'(.+';
                   S(7<+9?ÿT+;9;<+;,ÿ9B9+?9D?7=
                   >((?)ÿ;'U=S77ÿ.7*GA                                                                                                    S77ÿC7.9+?A

            VRPWÿQX
            S.7*;7ÿY7AA?7*
            Z61ÿ&'J*.-'JA7ÿS[
            >?7\9;C*+9Eÿ]>ÿ55^1Z
            F;+.7CÿS.9.7A
            _565`\\\\\23
            &-9;,7

            abcPbOÿPQbdÿLefÿgRPWWPeh
            S7??7*iÿÿ<J*.,9,;';ÿkl7AA9,7ÿ.'ÿA7??7*
                                 8*9;Cÿm7Uÿ89A+<ÿn7B+<7ÿ>;Cÿ8?9<IÿFS8ÿ&-9*,7*oÿU+.-ÿZÿ('CAÿ4ÿFS
                                 S7??7*
                                 pqrstt
                                 uJ9;.+.) }
                                 vbwPcbxM
                                 yA.=ÿC7?+B7*)iÿzJ;ÿ55ÿ{ÿ52
                                 FSHSÿl7C+9ÿl9+?
                                 |xbb

            ~PQÿLxfgÿXWXegÿbLMÿg

                                                               WWwM

            vXeLQbÿQXÿRLxPQMÿXWQPXeLw
            S9B7ÿ.-7ÿ&-+?C*7;ÿ7C7*9.+';Eÿ:;<=
            7A.+;,ÿ&ÿFSÿT'*ÿ<-9*+.)ÿS9B7ÿ.-7ÿ&-+?C*7;ÿ7C7*9.+';Eÿ:;<=

            S7?7<.ÿ9G'J;.



       &'()*+,-.ÿ0ÿ122345612ÿ789)ÿ:;<=ÿ>??ÿ@+,-.Aÿ@7A7*B7C=ÿ><<7AA+D+?+.)EÿFA7*ÿ>,*77G7;.EÿH*+B9<)Eÿ&''I+7Aÿ9;Cÿ>C&-'+<7




8119 1 9!"9#2223$%$5$0524                                                                                                                      212
wibblemaster420
012312456                                                                                    789 ÿÿ9
                                        &-7<I'J.                                                                                        '^ÿC'ÿ)'Jÿ?+I7ÿ'J*ÿ<-7<I'J.
                                                                                                                                                    7??ÿJAÿ^-9.ÿ)'Jÿ.-+;I
                                                                                                                                           'ÿ9CCÿG'*7ÿ+.7GAEÿ,'ÿ.'ÿ<9*.
            KLMÿOPQR                                                                                                       \JD.'.9?ÿh1ÿ+.7Gi                 c6=66
                                                                                                                           \-+((+;,                            =6
            &*7C+.ÿ'*ÿC7D+.ÿ<9*C
                             TUVÿXYZ[
                  SSSS SSSS SSSS SSSS
                                                                                                                           okÿQaQL~               xy{z
                                                                                                                                     anPmÿLnoÿ̀LM
                                                                                                                                   \7?7<.ÿ9ÿ(9)G7;.ÿ'(.+';
                  \(7<+9?ÿ]+;9;<+;,ÿ9B9+?9D?7=                                                                                            \77ÿC7.9+?A
                  >((?)ÿ;'^=\77ÿ.7*GA

            _RP̀ÿQa
            \.7*;7ÿb7AA?7*
            c61ÿ&'J*.-'JA7ÿ\d
            >?7e9;C*+9Eÿf>ÿ55g1c
            F;+.7Cÿ\.9.7A
            h565ieeeee23
            &-9;,7

            jklPkOÿPQkmÿLnoÿpRP̀`Pnq
            \7??7*rÿÿ^+DD?7G9A.7===ÿtu7AA9,7ÿ.'ÿA7??7*
                                         8*9;Cÿv7^ÿ\.9*.7*ÿb+.ÿ\+?B7*ÿw7B+<7ÿ>;Cÿ&-9*,7*ÿH*+'*+.)ÿ\-+((+;,
                                         xyz{zz
                                         |J9;.+.)ÿ1
                                         }k~PlkM
                                         A.=ÿC7?+B7*)rÿu';EÿJ?ÿ1
                                         F\H\ÿH*+'*+.)ÿu9+?
                                         x{z

            PQÿLopÿa`anpÿkLMÿ p

                                                                ``~M

            }anLQkÿQaÿRLPQMÿa`QPanL~
            >\H&>
            7?(ÿ.-7ÿ>\H&>ÿ*7A<J7ÿ9;+G9?Aÿ+;ÿ;77C=ÿ>CCÿ9ÿC';9.+';ÿ.'ÿ)'J*ÿ'*C7*ÿ;'^

            \7?7<.ÿ9G'J;.



       &'()*+,-.ÿ0ÿ122345612ÿ789)ÿ:;<=ÿ>??ÿ@+,-.Aÿ@7A7*B7C=ÿ><<7AA+D+?+.)EÿFA7*ÿ>,*77G7;.EÿH*+B9<)Eÿ&''I+7Aÿ9;Cÿ>C&-'+<7




8119 1 9!"9#5525$3%353452                                                                                                                      515
nanc_1504
012314523                                                                                    6789 ÿÿ8
                                        '.8=J(K/                                                                                        |(_ÿD(ÿ*(Kÿ@,J8ÿ(K+ÿ=.8=J(K/
                                                                                                                                                    8@@ÿKBÿ_.:/ÿ*(Kÿ/.,<J
                                                                                                                                           (ÿ:DDÿH(+8ÿ,/8HBFÿ-(ÿ/(ÿ=:+/
            LMNÿPQRS                                                                                                       ]KE/(/:@ÿi2ÿ,/8Hj                  63>33
                                                                                                                           ].,)),<-                             ~+88
            '+8D,/ÿ(+ÿD8E,/ÿ=:+D
                             UVWÿYZ[\
                  TTTT TTTT TTTT TTTT
                                                                                                                           plÿRbRM               
                                                                                                                                     boQnÿMopÿaMN
                                                                                                                                   ]8@8=/ÿ:ÿ):*H8</ÿ()/,(<
                  ])8=,:@ÿ^,<:<=,<-ÿ:C:,@:E@8>                                                                                            ]88ÿD8/:,@B
                  ?))@*ÿ<(_>]88ÿ/8+HB

            `SQaÿRb
            ]/8+<8ÿc8BB@8+
            d72ÿ'(K+/.(KB8ÿ]e
            ?@8f:<D+,:Fÿg?ÿ66h2d
            G<,/8Dÿ]/:/8B
            i676jfffff34
            '.:<-8

            klmQlPÿQRlnÿMopÿqSQaaQor
            ]8@@8+sÿÿ<:<=u247dÿvw8BB:-8ÿ/(ÿB8@@8+
                                         ],@C8+ÿxyg;'yÿz,/.ÿd5I{x]2ÿ'|?A}yÿ~Ayyÿ]|;II;}ÿ2I'ÿ9{
                                         G]?ÿ]{'c
                                         
                                         K:</,/* 
                                         lQmlN
                                         yB/>ÿD8@,C8+*sÿz8DFÿK<ÿ6
                                         G]I]ÿ~,+B/ÿ'@:BBÿI:=J:-8
                                         ll

            QRÿMpqÿbaboqÿlMNÿq

                                                               aaN

            boMRlÿRbÿSMQRNÿbaRQboM
            ?@.8,H8+Bÿ?BB(=,:/,(<
            },C8ÿ2ÿ/(ÿBK))(+/ÿ/.(B8ÿ:^^8=/8DÿE*ÿ?@.8,H8+BÿD,B8:B8ÿ:<DÿD8H8</,:>

            ]8@8=/ÿ:H(K</



       '()*+,-./ÿ1ÿ233456723ÿ89:*ÿ;<=>ÿ?@@ÿA,-./BÿA8B8+C8D>ÿ?==8BB,E,@,/*FÿGB8+ÿ?-+88H8</FÿI+,C:=*Fÿ'((J,8Bÿ:<Dÿ?D'.(,=8




7 1189198 !8"222#$2%&2$524                                                                                                                       212
markabate_0
012312456                                                                                    789 ÿÿ9
                                        '.8=J(K/                                                                                        (_ÿD(ÿ*(Kÿ@,J8ÿ(K+ÿ=.8=J(K/
                                                                                                                                                    8@@ÿKBÿ_.:/ÿ*(Kÿ/.,<J
                                                                                                                                           (ÿ:DDÿH(+8ÿ,/8HBFÿ-(ÿ/(ÿ=:+/
            LMNÿPQRS                                                                                                       ]KE/(/:@ÿi2ÿ,/8Hj                  63>7
                                                                                                                           ].,)),<-                             +88
            '+8D,/ÿ(+ÿD8E,/ÿ=:+D
                             UVWÿYZ[\
                  TTTT TTTT TTTT TTTT
                                                                                                                           plÿRbRM               
                                                                                                                                     boQnÿMopÿaMN
                                                                                                                                   ]8@8=/ÿ:ÿ):*H8</ÿ()/,(<
                  ])8=,:@ÿ^,<:<=,<-ÿ:C:,@:E@8>                                                                                            ]88ÿD8/:,@B
                  ?))@*ÿ<(_>]88ÿ/8+HB

            `SQaÿRb
            ]/8+<8ÿc8BB@8+
            d72ÿ'(K+/.(KB8ÿ]e
            ?@8f:<D+,:Fÿg?ÿ66h2d
            G<,/8Dÿ]/:/8B
            i676jfffff34
            '.:<-8

            klmQlPÿQRlnÿMopÿqSQaaQor
            ]8@@8+sÿÿH:+J:E:/8u7ÿvw8BB:-8ÿ/(ÿB8@@8+
                                         277xÿy8_ÿz{G|}zÿ9:B,=ÿ]/:+/8+2ÿc,/2ÿ~ÿ'.:+-8+ÿ~ÿdÿI7]ÿG]?ÿ]8@@8+
                                         '(@(+sÿ9@K8
                                         
                                         K:</,/* 
                                         lQmlN
                                         B/>ÿD8@,C8+*sÿ]:/Fÿ{K@ÿ
                                         G]I]ÿ,+B/ÿ'@:BBÿI:=J:-8
                                         ll

            QRÿMpqÿbaboqÿlMNÿq

                                                              aaN

            boMRlÿRbÿSMQRNÿbaRQboM
            ?]I'?
            8@)ÿ/.8ÿ?]I'?ÿ+8B=K8ÿ:<,H:@Bÿ,<ÿ<88D>ÿ?DDÿ:ÿD(<:/,(<ÿ/(ÿ*(K+ÿ(+D8+ÿ<(_

            ]8@8=/ÿ:H(K</



       '()*+,-./ÿ1ÿ233456723ÿ89:*ÿ;<=>ÿ?@@ÿA,-./BÿA8B8+C8D>ÿ?==8BB,E,@,/*FÿGB8+ÿ?-+88H8</FÿI+,C:=*Fÿ'((J,8Bÿ:<Dÿ?D'.(,=8




8119 1 9!"9#552$%35%&%452                                                                                                                      515
paulettmasterso0
012312456                                                                                    789 ÿÿ9
                                        '.8=J(K/                                                                                        (_ÿD(ÿ*(Kÿ@,J8ÿ(K+ÿ=.8=J(K/
                                                                                                                                                    8@@ÿKBÿ_.:/ÿ*(Kÿ/.,<J
                                                                                                                                           (ÿ:DDÿH(+8ÿ,/8HBFÿ-(ÿ/(ÿ=:+/
            LMNÿPQRS                                                                                                       ]KE/(/:@ÿi2ÿ,/8Hj                  h3>3
                                                                                                                           ].,)),<-                               +88
            '+8D,/ÿ(+ÿD8E,/ÿ=:+D
                             UVWÿYZ[\
                  TTTT TTTT TTTT TTTT
                                                                                                                           plÿRbRM               yz{|{}
                                                                                                                                     boQnÿMopÿaMN
                                                                                                                                   ]8@8=/ÿ:ÿ):*H8</ÿ()/,(<
                  ])8=,:@ÿ^,<:<=,<-ÿ:C:,@:E@8>                                                                                            ]88ÿD8/:,@B
                  ?))@*ÿ<(_>]88ÿ/8+HB

            `SQaÿRb
            ]/8+<8ÿc8BB@8+
            d72ÿ'(K+/.(KB8ÿ]e
            ?@8f:<D+,:Fÿg?ÿ66h2d
            G<,/8Dÿ]/:/8B
            i676jfffff34
            '.:<-8

            klmQlPÿQRlnÿMopÿqSQaaQor
            ]8@@8+sÿÿ):K@8//H:B/>>>ÿuv8BB:-8ÿ/(ÿB8@@8+
                                         9+:<Dÿw8_ÿ]/:+/8+ÿc,/ÿ9@:=Jÿx8C,=8ÿ?<Dÿ'.:+-8+ÿI+,(+,/*ÿ].,)),<-
                                         yz{|{}
                                         ~K:</,/* 
                                         lQmlN
                                         B/>ÿD8@,C8+*sÿ]:/FÿK@ÿ
                                         G]I]ÿ,+B/ÿ'@:BBÿI:=J:-8
                                         ll

            QRÿMpqÿbaboqÿlMNÿq

                                                               aaN

            boMRlÿRbÿSMQRNÿbaRQboM
            ?]I'?
            8@)ÿ/.8ÿ?]I'?ÿ+8B=K8ÿ:<,H:@Bÿ,<ÿ<88D>ÿ?DDÿ:ÿD(<:/,(<ÿ/(ÿ*(K+ÿ(+D8+ÿ<(_

            ]8@8=/ÿ:H(K</



       '()*+,-./ÿ1ÿ233456723ÿ89:*ÿ;<=>ÿ?@@ÿA,-./BÿA8B8+C8D>ÿ?==8BB,E,@,/*FÿGB8+ÿ?-+88H8</FÿI+,C:=*Fÿ'((J,8Bÿ:<Dÿ?D'.(,=8




8119 1 9!"9#552$%3&423452                                                                                                                      515
stan-shop
012312456                                                                                    789 ÿÿ9
                                        &-7<I'J.                                                                                        '^ÿC'ÿ)'Jÿ?+I7ÿ'J*ÿ<-7<I'J.
                                                                                                                                                    7??ÿJAÿ^-9.ÿ)'Jÿ.-+;I
                                                                                                                                           'ÿ9CCÿG'*7ÿ+.7GAEÿ,'ÿ.'ÿ<9*.
            KLMÿOPQR                                                                                                       \JD.'.9?ÿh1ÿ+.7Gi                  52=6
                                                                                                                           \-+((+;,                             w*77
            &*7C+.ÿ'*ÿC7D+.ÿ<9*C
                             TUVÿXYZ[
                  SSSS SSSS SSSS SSSS
                                                                                                                           okÿQaQL               xyz{|}
                                                                                                                                     anPmÿLnoÿ̀LM
                                                                                                                                   \7?7<.ÿ9ÿ(9)G7;.ÿ'(.+';
                  \(7<+9?ÿ]+;9;<+;,ÿ9B9+?9D?7=                                                                                            \77ÿC7.9+?A
                  >((?)ÿ;'^=\77ÿ.7*GA

            _RP̀ÿQa
            \.7*;7ÿb7AA?7*
            c61ÿ&'J*.-'JA7ÿ\d
            >?7e9;C*+9Eÿf>ÿ55g1c
            F;+.7Cÿ\.9.7A
            h565ieeeee23
            &-9;,7

            jklPkOÿPQkmÿLnoÿpRP̀`Pnq
            \7??7*rÿÿA.9;4A-'(ÿtu7AA9,7ÿ.'ÿA7??7*
                                         166vÿ8*9;Cÿ89A+<ÿ\.9*.7*1ÿb+.1ÿ&*7G7ÿ8*J?77ÿ&''?ÿu+;.ÿw*J+.
                                         u7C?7)ÿcÿH'CAÿw?9B'*
                                         xyz{|}
                                         ~J9;.+.)
                                         kPlkM
                                         A.=ÿC7?+B7*)rÿu';EÿJ?ÿ13
                                         F\H\ÿw+*A.ÿ&?9AAÿH9<I9,7
                                         kk

            PQÿLopÿa`anpÿkLMÿp

                                                               ``M

            anLQkÿQaÿRLPQMÿa`QPanL
            >\H&>
            7?(ÿ.-7ÿ>\H&>ÿ*7A<J7ÿ9;+G9?Aÿ+;ÿ;77C=ÿ>CCÿ9ÿC';9.+';ÿ.'ÿ)'J*ÿ'*C7*ÿ;'^

            \7?7<.ÿ9G'J;.



       &'()*+,-.ÿ0ÿ122345612ÿ789)ÿ:;<=ÿ>??ÿ@+,-.Aÿ@7A7*B7C=ÿ><<7AA+D+?+.)EÿFA7*ÿ>,*77G7;.EÿH*+B9<)Eÿ&''I+7Aÿ9;Cÿ>C&-'+<7




8119 1 9!"9#552$%%6055452                                                                                                                      515
tecey_0
012312456                                                                                    789 ÿÿ9
                                        '.8=J(K/                                                                                        (xÿD(ÿ*(Kÿ@,J8ÿ(K+ÿ=.8=J(K/
                                                                                                                                                    8@@ÿKBÿx.:/ÿ*(Kÿ/.,<J
                                                                                                                                           (ÿ:DDÿH(+8ÿ,/8HBFÿ-(ÿ/(ÿ=:+/
            LMNÿPQRS                                                                                                       `KE/(/:@ÿg2ÿ,/8Hh              GAÿf4>33
                                                                                                                           `.,)),<-                        GAÿ4>33
            '+8D,/ÿ(+ÿD8E,/ÿ=:+D
                             UVWÿYZ[\
                  TTTT TTTT TTTT TTTT
                                                                                                                           njÿR_RM            {|iÿ
                                                                                                                                     _mQlÿMmnÿ^MN
                                                                                                                                   `8@8=/ÿ:ÿ):*H8</ÿ()/,(<
                                                                                                                                          `88ÿD8/:,@B

            ]SQ^ÿR_
            `/8+<8ÿa8BB@8+
            b72ÿ'(K+/.(KB8ÿ̀c
            ?@8d:<D+,:Fÿe?ÿ66f2b
            G<,/8Dÿ̀/:/8B
            g676hddddd34
            '.:<-8

            ijkQjPÿQRjlÿMmnÿoSQ^^Qmp
            `8@@8+qÿÿ/8=8*s7ÿtu8BB:-8ÿ/(ÿB8@@8+
                                         vK@ÿ9+:<Dÿw8xÿ̀/:+/ÿa,/ÿ9@:=Jÿ=(@(+ÿD8C,=8ÿyÿ'.:+-8+ÿbÿ)(DBÿ277z
                                         ?K/.8</,=
                                         {|iÿ}~
                                         K:</,/*
                                         jQkjN
                                         ?<ÿI(B/ÿ;</8+<:/,(<:@
                                         {|iÿ~

            QRÿMnoÿ_^_moÿjMNÿo

                                                                 ^^N


       '()*+,-./ÿ1ÿ233456723ÿ89:*ÿ;<=>ÿ?@@ÿA,-./BÿA8B8+C8D>ÿ?==8BB,E,@,/*FÿGB8+ÿ?-+88H8</FÿI+,C:=*Fÿ'((J,8Bÿ:<Dÿ?D'.(,=8




8119 1 9!"9#552$%3335&452                                                                                                                      515
dealsbae
01212345                                                                                    6789 ÿÿ8
                                       %,6;H&I-                                                                                           ~&]ÿB&ÿ(&Iÿ>*H6ÿ&I)ÿ;,6;H&I-¢
                                                                                                                                                         }6>>ÿI@ÿ],8-ÿ(&Iÿ-,*:H
                                                                                                                                           }&ÿ8BBÿF&)6ÿ*-6F@Dÿ+&ÿ-&ÿ;8)-
           JKLÿNOPQ                                                                                                        [IC-&-8>ÿg0ÿ*-6Fh                  f4<£1
                                                                                                                           [,*''*:+                             |)66
           %)6B*-ÿ&)ÿB6C*-ÿ;8)B                                                                                            }8d¤                                 0<1£
                                                                                                                           ¥njÿP`PK                           ¦§
                            STUÿWXYZ
                 RRRR RRRR RRRR RRRR




                                                                                                                             },6ÿ@-8-6ÿ&\ÿe*)+*:*8ÿ)6cI*)6@ÿ678(ÿ-&
                                                                                                                             ;&>>6;-ÿ@8>6@ÿ-8dÿ\)&FÿCI(6)@<ÿ678(ÿ]*>>ÿ'8(
                                                                                                                             -,6ÿ;&>>6;-6Bÿ-8dÿ-&ÿ-,6ÿ-8dÿ8I-,&)*-(<ÿz68):
                                                                                                                             F&)6ÿ
                 ['6;*8>ÿ\*:8:;*:+ÿ8A8*>8C>6<
                 =''>(ÿ:&]<[66ÿ-6)F@                                                                                                     ¨`mOlÿKmnÿ_KL
                                                                                                                                    [6>6;-ÿ8ÿ'8(F6:-ÿ&'-*&:
           ^QO_ÿP`
                                                                                                                                             [66ÿB6-8*>@
           [-6):6ÿa6@@>6)
           b50ÿ%&I)-,&I@6ÿ[c
           =>6d8:B)*8Dÿe=ÿ44f0b
           E:*-6Bÿ[-8-6@
           g454hddddd12
           %,8:+6

           ijkOjNÿOPjlÿKmnÿoQO__Omp
           [6>>6)qÿÿB68>@C86ÿst6@@8+6ÿ-&ÿ@6>>6)
                                        055uÿv6]ÿ078@*;ÿ0[-8)-0ÿa*-0ÿwxe9%xÿyÿbÿG&B@ÿE[=ÿ[xzzx?{ÿ|=[}
                                        |?xxÿ[~9G{
                                        
                                         I8:-*-( 
                                        jOkjL
                                             ^ÿÿi
                                        KKmPjjnÿLÿ`mÿÿ
                                        9\ÿ'8*Bÿ]*-,*:ÿ,ÿ2F
                                        E[G[ÿ|*)@-ÿ%>8@@ÿG8;H8+6
                                        jj

           OPÿKnoÿ`_`moÿjKLÿo

                                                             __L

           `mKPjÿP`ÿQKOPLÿ`_PÒmK¡
           },6ÿeÿ|&I:B8-*&:ÿ\&)ÿ%8:;6)ÿ?6@68);,
           *A6ÿ0ÿ-&ÿ-,6ÿeÿ|&I:B8-*&:ÿ8:Bÿ,6>'ÿI@ÿ8;,*6A6ÿe*;-&)(ÿ A6)ÿ%8:;6)<

           [6>6;-ÿ8F&I:-



       %&'()*+,-ÿ/ÿ011234501ÿ678(ÿ9:;<ÿ=>>ÿ?*+,-@ÿ?6@6)A6B<ÿ=;;6@@*C*>*-(DÿE@6)ÿ=+)66F6:-DÿG)*A8;(Dÿ%&&H*6@ÿ8:Bÿ=B%,&*;6


7 1189198 !8"442#4$$$$3342                                                                                                                            412
jhn2018
01213456                                                                                    789 ÿÿ9
                                       %,6;H&I-                                                                                           &]ÿB&ÿ(&Iÿ>*H6ÿ&I)ÿ;,6;H&I-
                                                                                                                                                         z6>>ÿI@ÿ],8-ÿ(&Iÿ-,*:H
                                                                                                                                          z&ÿ8BBÿF&)6ÿ*-6F@Dÿ+&ÿ-&ÿ;8)-<
           JKLÿNOPQ                                                                                                        [IC-&-8>ÿg0ÿ*-6Fh                  0t<11
                                                                                                                           [,*''*:+                             y)66
           %)6B*-ÿ&)ÿB6C*-ÿ;8)B                                                                                            z8d                                 0<0b
                                                                                                                           njÿP`PK                            {~|
                            STUÿWXYZ
                 RRRR RRRR RRRR RRRR




                                                                                                                             z,6ÿ@-8-6ÿ&\ÿe*)+*:*8ÿ)6cI*)6@ÿ678(ÿ-&
                                                                                                                             ;&>>6;-ÿ@8>6@ÿ-8dÿ\)&FÿCI(6)@<ÿ678(ÿ]*>>ÿ'8(
                                                                                                                             -,6ÿ;&>>6;-6Bÿ-8dÿ-&ÿ-,6ÿ-8dÿ8I-,&)*-(<ÿ68):
                                                                                                                             F&)6ÿ
                 ['6;*8>ÿ\*:8:;*:+ÿ8A8*>8C>6<
                 =''>(ÿ:&]<[66ÿ-6)F@                                                                                                     `mOlÿKmnÿ_KL
                                                                                                                                    [6>6;-ÿ8ÿ'8(F6:-ÿ&'-*&:
           ^QO_ÿP`
                                                                                                                                             [66ÿB6-8*>@
           [-6):6ÿa6@@>6)
           b50ÿ%&I)-,&I@6ÿ[c
           =>6d8:B)*8Dÿe=ÿ44f0b
           E:*-6Bÿ[-8-6@
           g454hddddd12
           %,8:+6

           ijkOjNÿOPjlÿKmnÿoQO__Omp
           [6>>6)qÿÿs,:450tÿuv6@@8+6ÿ-&ÿ@6>>6)
                                        055wÿ7)8:Bÿ78@*;ÿ[-8)-0ÿa*-0ÿ&:>(ÿ7>8;Hÿ;&>&)ÿB6A*;6x%,8)+6)x
                                        y=[zÿ[,*''*:+
                                        {|}~
                                        I8:-*-( 
                                        jOkjL
                                        @-<ÿB6>*A6)(qÿz,IDÿI>ÿ00
                                        E[G[ÿy*)@-ÿ%>8@@ÿG8;H8+6
                                        jj

           OPÿKnoÿ`_`moÿjKLÿo

                                                             __L

           `mKPjÿP`ÿQKOPLÿ`_PÒmK
           z,6ÿeÿy&I:B8-*&:ÿ\&)ÿ%8:;6)ÿ?6@68);,
           *A6ÿ0ÿ-&ÿ-,6ÿeÿy&I:B8-*&:ÿ8:Bÿ,6>'ÿI@ÿ8;,*6A6ÿe*;-&)(ÿA6)ÿ%8:;6)<

           [6>6;-ÿ8F&I:-



       %&'()*+,-ÿ/ÿ011234501ÿ678(ÿ9:;<ÿ=>>ÿ?*+,-@ÿ?6@6)A6B<ÿ=;;6@@*C*>*-(DÿE@6)ÿ=+)66F6:-DÿG)*A8;(Dÿ%&&H*6@ÿ8:Bÿ=B%,&*;6




8119 1 9!"9#553$06$243453                                                                                                                           515
lisayue0208
01213456                                                                                    789 ÿÿ9
                                        '.8=J(K/                                                                                          (_ÿD(ÿ*(Kÿ@,J8ÿ(K+ÿ=.8=J(K/
                                                                                                                                                           8@@ÿKBÿ_.:/ÿ*(Kÿ/.,<J
                                                                                                                                           (ÿ:DDÿH(+8ÿ,/8HBFÿ-(ÿ/(ÿ=:+/>
           LMNÿPQRS                                                                                                        ]KE/(/:@ÿi2ÿ,/8Hj                 ¡h6>33
                                                                                                                           ].,)),<-                             +88
           '+8D,/ÿ(+ÿD8E,/ÿ=:+D                                                                                             :f|                                ¡2>3u
                                                                                                                           ¢plÿRbRM                            £¤
                             UVWÿYZ[\
                  TTTT TTTT TTTT TTTT




                                                                                                                              .8ÿB/:/8ÿ(^ÿg,+-,<,:ÿ+8eK,+8Bÿ89:*ÿ/(
                                                                                                                             =(@@8=/ÿB:@8Bÿ/:fÿ^+(HÿEK*8+B>ÿ89:*ÿ_,@@ÿ):*
                                                                                                                             /.8ÿ=(@@8=/8Dÿ/:fÿ/(ÿ/.8ÿ/:fÿ:K/.(+,/*>ÿ}8:+<
                                                                                                                             H(+8ÿ
                  ])8=,:@ÿ^,<:<=,<-ÿ:C:,@:E@8>
                  ?))@*ÿ<(_>]88ÿ/8+HB                                                                                                     ¥boQnÿMopÿaMN
                                                                                                                                    ]8@8=/ÿ:ÿ):*H8</ÿ()/,(<
           `SQaÿRb
                                                                                                                                             ]88ÿD8/:,@B
           ]/8+<8ÿc8BB@8+
           d72ÿ'(K+/.(KB8ÿ]e
           ?@8f:<D+,:Fÿg?ÿ66h2d
           G<,/8Dÿ]/:/8B
           i676jfffff34
           '.:<-8

           klmQlPÿQRlnÿMopÿqSQaaQor
           ]8@@8+sÿÿ@,B:*K8767uÿvw8BB:-8ÿ/(ÿB8@@8+
                                         277xÿy8_ÿz{G|}zÿ9:B,=ÿ]/:+/8+2ÿc,ÿ~<@*ÿ'.:+-8+ÿ8C,=8ÿÿdÿI~]
                                         '(@(+sÿ9@K8
                                         
                                         K:</,/*ÿ2
                                         lQmlN
                                         B/>ÿD8@,C8+*sÿw(<Fÿ{K@ÿ24
                                         G]I]ÿ,+B/ÿ'@:BBÿI:=J:-8
                                         ll

           QRÿMpqÿbaboqÿlMNÿq

                                                               aaN

           boMRlÿRbÿSMQRNÿbaRQboM
           ?H8+,=:<ÿ}K<-ÿ?BB(=,:/,(<
           (<:/8ÿ/(ÿ.8@)ÿ^,-./ÿ@K<-ÿ=:<=8+ÿÿ/.8ÿ2ÿ=:<=8+ÿJ,@@8+ÿ(^ÿ_(H8<ÿ:<DÿH8<ÿ,<ÿ/.8ÿG>]>

           ]8@8=/ÿ:H(K</ 



       '()*+,-./ÿ1ÿ233456723ÿ89:*ÿ;<=>ÿ?@@ÿA,-./BÿA8B8+C8D>ÿ?==8BB,E,@,/*FÿGB8+ÿ?-+88H8</FÿI+,C:=*Fÿ'((J,8Bÿ:<Dÿ?D'.(,=8




8119 1 9!"9#5536$4%&5&453                                                                                                                            515
slowrain2019
01213456                                                                                    789 ÿÿ9
                                        &-7<I'J.                                                                                          x'^ÿC'ÿ)'Jÿ?+I7ÿ'J*ÿ<-7<I'J.
                                                                                                                                                           7??ÿJAÿ^-9.ÿ)'Jÿ.-+;I
                                                                                                                                           'ÿ9CCÿG'*7ÿ+.7GAEÿ,'ÿ.'ÿ<9*.=
           KLMÿOPQR                                                                                                        \JD.'.9?ÿh1ÿ+.7Gi                 g=22
                                                                                                                           \-+((+;,                             *77
           &*7C+.ÿ'*ÿC7D+.ÿ<9*C                                                                                             9e                               5=55
                                                                                                                           okÿQaQL                             {|~¡
                             TUVÿXYZ[
                  SSSS SSSS SSSS SSSS




                                                                                                                              -7ÿA.9.7ÿ']ÿf+*,+;+9ÿ*7dJ+*7Aÿ789)ÿ.'
                                                                                                                             <'??7<.ÿA9?7Aÿ.9eÿ]*'GÿDJ)7*A=ÿ789)ÿ^+??ÿ(9)
                                                                                                                             .-7ÿ<'??7<.7Cÿ.9eÿ.'ÿ.-7ÿ.9eÿ9J.-'*+.)=ÿw79*;
                                                                                                                             G'*7ÿ
                  \(7<+9?ÿ]+;9;<+;,ÿ9B9+?9D?7=
                  >((?)ÿ;'^=\77ÿ.7*GA                                                                                                     ¢anPmÿLnoÿ̀LM
                                                                                                                                    \7?7<.ÿ9ÿ(9)G7;.ÿ'(.+';
           _RP̀ÿQa
                                                                                                                                             \77ÿC7.9+?A
           \.7*;7ÿb7AA?7*
           c61ÿ&'J*.-'JA7ÿ\d
           >?7e9;C*+9Eÿf>ÿ55g1c
           F;+.7Cÿ\.9.7A
           h565ieeeee23
           &-9;,7

           jklPkOÿPQkmÿLnoÿpRP̀`Pnq
           \7??7*rÿÿA?'^*9+;5612ÿtu7AA9,7ÿ.'ÿA7??7*
                                         vFFw66ÿ9;Cÿ9??ÿ9<<7AA'*)ÿhw''Iÿ9.ÿC7A<*+(.+';EA9G7ÿ9Aÿ(-'.'iÿF\
                                         \x:HH:yzÿz'?C
                                         {|}~
                                         J9;.+.) 
                                         kPlkM
                                         A.=ÿC7?+B7*)rÿJ7EÿvJ?ÿ1
                                         \.9;C9*Cÿ\-+((+;,
                                         kk

           PQÿLopÿa`anpÿkLMÿp

                                                                ``M

           anLQkÿQaÿRLPQMÿa`QPanL
           >G7*+<9;ÿwJ;,ÿ>AA'<+9.+';
           ';9.7ÿ.'ÿ-7?(ÿ]+,-.ÿ?J;,ÿ<9;<7*ÿÿ.-7ÿ1ÿ<9;<7*ÿI+??7*ÿ']ÿ^'G7;ÿ9;CÿG7;ÿ+;ÿ.-7ÿF=\=

           \7?7<.ÿ9G'J;. 



       &'()*+,-.ÿ0ÿ122345612ÿ789)ÿ:;<=ÿ>??ÿ@+,-.Aÿ@7A7*B7C=ÿ><<7AA+D+?+.)EÿFA7*ÿ>,*77G7;.EÿH*+B9<)Eÿ&''I+7Aÿ9;Cÿ>C&-'+<7



8119 1 9!"9#5536$4$$3%453                                                                                                                            515
catgra_30
01213456                                                                                    789 ÿÿ9
                                        %,6;H&I-                                                                                          &]ÿB&ÿ(&Iÿ>*H6ÿ&I)ÿ;,6;H&I-
                                                                                                                                                         6>>ÿI@ÿ],8-ÿ(&Iÿ-,*:H
                                                                                                                                          &ÿ8BBÿF&)6ÿ*-6F@Dÿ+&ÿ-&ÿ;8)-<
           JKLÿNOPQ                                                                                                        [IC-&-8>ÿg0ÿ*-6Fh                 b5<55
                                                                                                                           [,*''*:+                            f<b
           %)6B*-ÿ&)ÿB6C*-ÿ;8)B                                                                                            8d                               4<b5
                                                                                                                           njÿP`PK                            z{ }¡{
                             STUÿWXYZ
                  RRRR RRRR RRRR RRRR




                                                                                                                             ,6ÿ@-8-6ÿ&\ÿe*)+*:*8ÿ)6cI*)6@ÿ678(ÿ-&
                                                                                                                             ;&>>6;-ÿ@8>6@ÿ-8dÿ\)&FÿCI(6)@<ÿ678(ÿ]*>>ÿ'8(
                                                                                                                             -,6ÿ;&>>6;-6Bÿ-8dÿ-&ÿ-,6ÿ-8dÿ8I-,&)*-(<ÿ68):
                                                                                                                             F&)6ÿ
                  ['6;*8>ÿ\*:8:;*:+ÿ8A8*>8C>6<
                  =''>(ÿ:&]<[66ÿ-6)F@                                                                                                     ¢`mOlÿKmnÿ_KL
                                                                                                                                    [6>6;-ÿ8ÿ'8(F6:-ÿ&'-*&:
           ^QO_ÿP`
                                                                                                                                             [66ÿB6-8*>@
           [-6):6ÿa6@@>6)
           b50ÿ%&I)-,&I@6ÿ[c
           =>6d8:B)*8Dÿe=ÿ44f0b
           E:*-6Bÿ[-8-6@
           g454hddddd12
           %,8:+6

           ijkOjNÿOPjlÿKmnÿoQO__Omp
           [6>>6)qÿÿ;8-+)8sf5ÿtu6@@8+6ÿ-&ÿ@6>>6)
                                         055vÿ7)8:Bÿ78@*;ÿ[-8)-6)ÿ0ÿa*-0ÿw)8(ÿ7)8:Bÿ0ÿx6A*;6ÿ0ÿ%,8)+6)ÿy6]
                                         ?68>
                                         z{|}||
                                         ~I8:-*-(ÿ0
                                         jOkjL
                                         @-<ÿB6>*A6)(qÿu&:DÿI>ÿ02
                                         E[G[ÿ*)@-ÿ%>8@@ÿG8;H8+6
                                         z }{

           OPÿKnoÿ`_`moÿjKLÿo

                                                               __L

           `mKPjÿP`ÿQKOPLÿ`_PÒmK
           =F6)*;8:ÿI:+ÿ=@@&;*8-*&:
           x&:8-6ÿ-&ÿ,6>'ÿ\*+,-ÿ>I:+ÿ;8:;6)ÿÿ-,6ÿ0ÿ;8:;6)ÿH*>>6)ÿ&\ÿ]&F6:ÿ8:BÿF6:ÿ*:ÿ-,6ÿE<[<

           [6>6;-ÿ8F&I:- 



       %&'()*+,-ÿ/ÿ011234501ÿ678(ÿ9:;<ÿ=>>ÿ?*+,-@ÿ?6@6)A6B<ÿ=;;6@@*C*>*-(DÿE@6)ÿ=+)66F6:-DÿG)*A8;(Dÿ%&&H*6@ÿ8:Bÿ=B%,&*;6




8119 1 9!"9#5536$554$5453                                                                                                                           515
wtxsing-1
benjy951
fuzuanpifa
shelli-10
moja2872
01213456                                                                                  789 ÿÿ9
                             %,6;H&F-                                                                                                   x&LÿM&ÿ(&Fÿ>*H6ÿ&F)ÿ;,6;H&F-ÿ
                                                                                                                                                     6>>ÿFEÿL,8-ÿ(&Fÿ-,*:H
                                                                                                                                        &ÿ8MMÿX&)6ÿ*-6XECÿ+&ÿ-&ÿ;8)-
           NOPÿRSTU                                                                                                     VFA-&-8>ÿb0ÿ*-6Xc                   0p<55
                                                                                                                        V,*''*:+                              w)66
           %)6M*-ÿ&)ÿM6A*-ÿ;8)M
                                                                                                                        ieÿT[TO               yz{|}}
                                                                                                                                  [hSgÿOhiÿZOP
                                                                                                                                  V6>6;-ÿ8ÿ'8(X6:-ÿ&'-*&:
                  V'6;*8>ÿW*:8:;*:+ÿ8@8*>8A>6<                                                                                             V66ÿM6-8*>E
                  =''>(ÿ:&L<V66ÿ-6)XE

           YUSZÿT[
           V-6):6ÿ\6EE>6)
           ]50ÿ%&F)-,&FE6ÿV^
           =>6_8:M)*8CÿK=ÿ44`0]
           a:*-6MÿV-8-6E
           b454c_____12
           %,8:+6

           defSeRÿSTegÿOhiÿjUSZZShk
           V6>>6)lÿÿX&n84op4ÿqr6EE8+6ÿ-&ÿE6>>6)
                                r8:+&ÿs&MEÿ7)8:Mÿt6Lÿu:6ÿ'8;HÿL*-,ÿ]ÿs&MECÿVJ=vJDÿaVÿVJvvJ?
                                w?JJÿVx9ss9tBÿ'8;H
                                yz{|}}
                                ~F8:-*-( 

                                       eSfeP
                                       JE-<ÿM6>*@6)(lÿ,FCÿF:ÿ0`
                                       aVsVÿr6M*8ÿr8*>
                                       ee
                                       NSZ
                                       %&:-8;-ÿE6>>6)ÿ8W-6)ÿ;,6;H&F-ÿ-&ÿ8))8:+6ÿ'*;HF'

           STÿOijÿ[Z[hjÿeOPÿ j

                                                           ZZP

           [hOTeÿT[ÿUOSTPÿ[ZTS[hO
           7&8)Mÿ&Wÿ)FE-66Eÿ&Wÿ-,6ÿB>*M6ÿw&F:M8-*&:
           B*@6ÿ0ÿ-&ÿBv9DJÿ8:Mÿ,6>'ÿ')&@*M6ÿL8)XCÿ:F-)*-*&FEÿX68>Eÿ-&ÿ'6&'>6ÿ*:ÿ:66M<

           V6>6;-ÿ8X&F:-



       %&'()*+,-ÿ/ÿ011234501ÿ678(ÿ9:;<ÿ=>>6ÿ?6;,-6ÿ@&)A6,8>-6:<ÿ678(3=B7CÿD8-6:E;,F-G6)H>I)F:+CÿJ)H>I)F:+ÿGF)ÿK6)L6:MF:+ÿ@&:ÿ%&&H*6EÿF:Mÿ=M%,&*;6

8119 1 9!"9#55543$52$4453                                                                                                                       513
spadesking
jnali13
owetoe5400
bimil-22
012312456                                                                                    789 ÿÿ9
                              &-7<I'J.                                                                                                    'UÿC'ÿ)'Jÿ?+I7ÿ'J*ÿ<-7<I'J.
                                                                                                                                                     ÿx7??ÿJAÿU-9.ÿ)'Jÿ.-+;I
                                                                                                                                           x'ÿ9CCÿG'*7ÿ+.7GAEÿ,'ÿ.'ÿ<9*.=
            KLMÿOPQR                                                                                                       SJD.'.9?ÿ_1ÿ+.7G`                    ^=66
                                                                                                                           S-+((+;,                                y*77
                                                                                                                           x9\                                    1=^
                                                                                                                           vfbvÿQXQLu                            noqo
                                                                                                                             x-7ÿA.9.7ÿ'Tÿ]+*,+;+9ÿ*7[J+*7Aÿ789)ÿ.'
                                                                                                                             <'??7<.ÿA9?7Aÿ.9\ÿT*'GÿDJ)7*A=ÿ789)ÿU+??ÿ(9)
                                                                                                                             .-7ÿ<'??7<.7Cÿ.9\ÿ.'ÿ.-7ÿ.9\ÿ9J.-'*+.)=ÿ79*;
                   S(7<+9?ÿT+;9;<+;,ÿ9B9+?9D?7=                                                                              G'*7ÿ
                   >((?)ÿ;'U=S77ÿ.7*GA
                                                                                                                                          Xe|PvdÿLefÿWLM
            VRPWÿQX                                                                                                                 S7?7<.ÿ9ÿ(9)G7;.ÿ'(.+';
            S.7*;7ÿY7AA?7*
            Z61ÿ&'J*.-'JA7ÿS[                                                                                                                S77ÿC7.9+?A
            >?7\9;C*+9Eÿ]>ÿ55^1Z
            F;+.7CÿS.9.7A
            _565`\\\\\23
            &-9;,7

            abcPbOÿPQbdÿLefÿgRPWWPeh
            S7??7*iÿÿD+G+?455ÿkl7AA9,7ÿ.'ÿA7??7*
                                  m7U7?ÿA+?B7*
                                  nopqrr
                                  sJ9;.+.)ÿ1
                                  tbuPcbvM
                                  wA.=ÿC7?+B7*)iÿx-JEÿ>J,ÿ1
                                  FSHSÿy+*A.ÿ&?9AAÿH9<I9,7
                                  zvbb

            {P|Qÿ}Lvfg~ÿ}XWXeg~ÿbLMÿ}g
                 &'J(';ÿFSFwxs ^ssl
                 >B9+?9D?7iÿ3=66

                                                             WWuM

            tXeLQbÿQXÿ}RLvPQMÿXWQPXeLu
            (7*9.+';ÿSG+?7Eÿ:;<=
            +B7ÿ9ÿAG+?7=ÿH*'B+C7ÿT*77EÿA9T7ÿAJ*,7*+7Aÿ.'ÿ<-+?C*7;ÿU+.-ÿ<?7T.ÿ<';C+.+';A=ÿ';9.7ÿ;'U=

            S7?7<.ÿ9G'J;. 



       &'()*+,-.ÿ0ÿ122345612ÿ789)ÿ:;<=ÿ>??ÿ@+,-.Aÿ@7A7*B7C=ÿ><<7AA+D+?+.)EÿFA7*ÿ>,*77G7;.EÿH*+B9<)Eÿ&''I+7Aÿ9;Cÿ>C&-'+<7



8119 1 9!"9#55$63%%355452                                                                                                                        515
